Citation Nr: 1712035	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  07-34 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a disability manifested by joint pain, swelling, exhaustion, headaches, and respiratory complaints, to include as due to undiagnosed illness, claimed as entitlement to service connection for environmental and toxic exposures, to include as secondary to undiagnosed illness. 

2. Entitlement to an initial disability rating in excess of 20 percent for service-connected degenerative arthritis of the cervical spine. 

3. Entitlement to an initial disability rating in excess of 10 percent for service-connected meralgia paresthetica.

4. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to May 1989, from January 2000 to July 2000, from February 2002 to November 2002, and from January 2003 to July 2003. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Regional Office (RO) in Boston, Massachusetts.  

The Board most recently remanded these claims in September 2016 for additional development.  In October 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record. 

While the Veteran filed a January 2015 claim of entitlement to a TDIU, denied by the RO in April 2016, a claim of entitlement to a TDIU has been raised coincident to the claims of entitlement to increased disability ratings for his service-connected degenerative arthritis of the cervical spine and meralgia paresthetica and is on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As to the Veteran's increased disability rating claims, during his October 2016 Board hearing, he asserted that he had last been evaluated by VA for compensation purposes in December 2014, and that his disabilities had worsened since that time.  Review of the claims file, however, reveals that he underwent VA examinations of his service-connected disabilities, in conjunction with his TDIU claim, in April 2016.  However, it remains that such examinations took place prior to the Board hearing wherein the Veteran asserted that his disabilities had worsened since his last VA examinations.  Further, he submitted treatment records, demonstrating emergency room treatment for his cervical spine disability in September 2016, after the date of the April 2016 VA examination.  Also, the April 2016 VA examination report does not include specific range motion testing results; instead, the report only indicates normal range of motion of the cervical spine.  Specific range of motion testing results, including testing for pain on both active and passive motion, in weight-bearing and non weight-bearing, are required in order determining the severity of the cervical spine disability.  As the Veteran's cervical spine disability will be evaluated pursuant to this Board remand, and the results of such examination will include examination of the Veteran's meralgia paresthetica, a neurological disability of the left thigh, a lower extremity, the Board will consider the results of such examination prior to adjudicating his claim for an increased disability rating for his meralgia paresthetica.  

On remand, the AOJ should afford the Veteran a VA examination that discusses the functional limitations related to the Veteran's cervical spine disability and meralgia paresthetica and addresses all elements of the Veteran's cervical spine range of motion and the severity of the Veteran's meralgia paresthetica. 

As to the Veteran's service connection claim, such has been captioned during the appellate period as entitlement to service connection for environmental and toxic exposures.  The AOJ, during the course of the appeal, requested from the Veteran information as to which specific disability he asserted was a result of such, and during his October 2016 Board hearing, he asserted that he has joint pain, swelling, exhaustion, headaches, and respiratory complaints related to his in-service exposures in the Persian Gulf.  The Veteran has been denied service connection for headaches and sleep apnea, and has been granted service connection for a psychiatric disability and a number of musculoskeletal disabilities.  On remand, the AOJ should afford the Veteran a VA examination to determine if his symptoms are related to any disabilities related to service or if such are manifestations of an undiagnosed or medically unexplained illness associated with his Persian Gulf service.

The most recent VA treatment records associated with the claims file are dated in October 2016.  Of record is a May 2016 incomplete claim for VA Vocational Rehabilitation.  Also, it does not appear that the Veteran has been provided VCAA notice specific to service connection claims based upon undiagnosed Gulf War syndrome illness.  On remand, the AOJ should obtain and associate with the claims file the Veteran's VA treatment records dated since October 2016, as well as his complete VA Vocational Rehabilitation folder, if any, and provide him relevant The Veterans Claims Assistance Act of 2000 (VCAA) notice.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran appropriate VCAA notice specific to service connection claims based upon undiagnosed Gulf War syndrome illness.

2. Obtain and associate with the claims file the Veteran's VA treatment records dated since October 2016, as well as his complete VA Vocational Rehabilitation folder, if any.

3. Thereafter, schedule the Veteran for a new VA examination(s) to determine the current severity of his cervical spine and meralgia paresthetica disabilities. Any indicated tests should be accomplished, and current Disability Benefits Questionnaires (DBQs) should be used.
(a) The examiner should report the Veteran's range of motion of the cervical spine and state the point at which any pain is demonstrated; specifically reporting the results of range of motion testing on both active and passive motion, in weight-bearing and non weight-bearing.

(b) The examiner should report as to whether there is any history of incapacitating episodes, periods of acute signs and symptoms due to intervertebral disc syndrome that required physician-prescribed bedrest and treatment by a physician, and if so, the duration and frequency of such.

(c) The examiner should report the Veteran's type and severity of his paralysis of the external cutaneous nerve of the left thigh. 

(d) The examiner should fully describe the 
functional impairment associated with the Veteran's cervical spine and meralgia paresthetica disabilities.

4. Schedule the Veteran for an appropriate VA examination(s) to determine the nature of his claimed joint pain, swelling, exhaustion, headaches, and respiratory complaints, and their relationship to service, to include whether they are manifestations of an undiagnosed or medically unexplained illness associated with his Persian Gulf service. 

(a) The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  All pertinent symptomatology and all clinical findings should be reported in detail. 

(b) After thoroughly reviewing the complete record, obtaining a complete medical history of the Veteran's claimed conditions, considering the Veteran's reported in-service experiences related to his 2003 deployment in the Persian Gulf, including exposure and symptoms from anthrax vaccinations, exposure to living on top of a dumping ground in a classified location wherein ammunition canisters and cluster bombs were dumped, and exposure to human waste, parasites, mold, dust, sand, insect bites, asbestos, ammonia, air pollution, sun, and heat, and performing a full clinical evaluation, the examiner(s) should specify any identified diagnoses associated with the Veteran's joint pain, swelling, exhaustion, headaches, and respiratory complaints.  

(c) In regard to EACH identified condition, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder associated with the claimed joint pain, swelling, exhaustion, headaches, and respiratory complaints had its clinical onset during active service or is related to any in-service disease, event, or injury.

(d) In regard to EACH identified condition, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder associated with the claimed joint pain, swelling, exhaustion, headaches, and respiratory complaints was either (a) caused by, or (b) aggravated by any of the Veteran's service connected conditions, including posttraumatic stress disorder (PTSD), arthritis of the lumbar and cervical spine, radiculopathy of the bilateral upper and lower extremities, meralgia paresthetica, tinnitus, and hearing loss.

(e) If the Veteran's claimed joint pain, swelling, exhaustion, headaches, and respiratory complaints cannot be attributed to a known diagnosis, the examiner(s) should provide an opinion as to whether the condition or conditions is/are manifestations of an undiagnosed illness.

(f) Alternatively, if any or all of these signs or symptoms can be diagnosed, but are without conclusive pathophysiology or etiology, the examiner(s) should opine as to whether they are manifestations of a chronic multisymptom illness, i.e., a diagnosed illness without conclusive pathology or etiology characterized by overlapping symptoms and signs with features that are out of proportion to the physical findings and inconsistent demonstration of laboratory abnormalities. 

In making the above determinations, any objective medical "signs" of disability must be considered, as well as any other, non-medical indicators that are capable of independent verification.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history. It is critically necessary that the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the record. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

5. After completing all of the above, and any additional development deemed warranted, readjudicate the claims on the merits, including the issue of entitlement to a TDIU at any time of the appellate period related to the increased rating claims wherein consideration of such on an extraschedular basis under 38 C.F.R. § 4.16 (b) (2016) with referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service may be appropriate.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




